Citation Nr: 1104455	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  05-26 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus, Type II.

2.  Entitlement to a disability rating in excess of 30 percent 
for Post Traumatic Stress Disorder (PTSD) for the period from 
September 27, 2004 to October 12, 2006; and as 50 percent 
disabling after October 13, 2006.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a skin 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971.  
His awards and decorations include the Combat Infantryman's 
Badge.

These matters were last before the Board of Veterans' Appeals 
(Board) in October 2008, on appeal from rating decisions by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Prior to the October 2008 Board decision 
and remand, the entirety of a June 2008 Board action was vacated 
in August 2008 pursuant to 38 C.F.R. § 20.904.

In 2008, the Board remanded the claims listed above, as well as a 
claim of entitlement to service connection for painful tingling 
in the feet and legs, for further development.  Service 
connection for lumbar radiculopathy in the right lower extremity 
was granted in a March 2007 rating decision and service 
connection for peripheral neuropathy in the left lower extremity 
was granted in a January 2010 rating decision.  As these benefits 
were granted during the pendency of the Veteran's appeal and he 
has not filed notices of disagreement (NOD) concerning the 
compensation levels or effective dates, the issue of entitlement 
to service connection for pain and tingling of the bilateral 
lower extremities is not before the Board and, as such, is not 
reflected on the title page.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  




FINDINGS OF FACT

1.  The Veteran's diabetes requires treatment consisting of oral 
medication and a restricted diet but he does not take insulin and 
his activities are not restricted.

2.  During the period from September 27, 2004 to October 12, 
2006, the Veteran's PTSD has approximated occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
due to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory loss; 
and for the period beginning October 13, 2006 difficulty in 
establishing and maintaining effective work and social 
relationships.

3.  A claim of entitlement to service connection for a skin 
disability was denied in an August 1988 rating decision that the 
Veteran did not timely appeal. 

4.  The Veteran submitted a September 2004 petition to reopen the 
claim for service connection for a skin disability.

5.  Some of the evidence associated with the claims file since 
August 1988 is new, but none of the evidence raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for a skin disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.21, 4.119, Diagnostic Code 7913 (2010).

2.  The criteria for a disability evaluation in excess of 30 
percent have not been met prior to October 2006.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.13, 
4.20, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for a disability evaluation in excess of 50 
percent have not been met since October 2006.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.13, 
4.20, 4.130, Diagnostic Code 9411 (2010).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for a skin disability is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to 
apply.  This includes statutes published in Title 38, United 
States Code ("38 U.S.C.A."); regulations published in the Title 
38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir. ") and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).



Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete his claims.  

The Veteran was notified in an October 2004 letter of what 
information and evidence was needed to substantiate claims for 
service connection.  In a claim for an increased evaluation, the 
VCAA requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  A letter dated November 2008 advised the Veteran of how 
VA assigns disability ratings and effective dates (in compliance 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006)), that he should submit medical or lay evidence of 
worsening of his disabilities, and the effect of any worsening on 
his employment (in compliance with Vazquez-Flores v. Shinseki, 24 
Vet. App. 94 (2010).  As the case was later readjudicated in a 
January 2010 supplemental statement of the case, the Board finds 
that the duty to notify, in regard to the Veteran's claims for 
increased evaluations, has been met.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as a statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

This case was remanded in October 2008 for the AMC to accomplish 
the following: in regard to the claim to reopen the issue of 
service connection for a skin disability, for the provision of 
corrective VCAA notice to comply with the Court of Appeals for 
Veterans' Claims (Court) decision in Kent v. Nicholson, 20 Vet. 
App. 1 (2006); in regard to the claims of entitlement to 
increased ratings, for the provision of new VA examinations and 
subsequent readjudication.  As the November 2008 letter also 
provided corrective notice to the Veteran regarding what 
information and evidence was needed to reopen and to substantiate 
his claim for a skin, the Board finds that the duty to notify has 
been met for that claim.  Further, new examinations were provided 
to the Veteran, to evaluate the current severity of his PTSD and 
his diabetes, in December 2008.

Thus, the Board finds that all actions and development directed 
in the October 2008 remand has been completed in full.  Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).  The case has been 
returned to the Board for appellate review.  After having 
carefully reviewed the record on appeal, the Board has determined 
that the notice requirements of VCAA, and VA's duty to assist, 
have been satisfied with respect to the three issues decided 
herein.

All evidence pertinent to the claims, and available to VA, has 
been obtained and there is sufficient medical evidence on file in 
order to make a decision.  The Veteran has been given ample 
opportunity to present evidence and argument in support of his 
claims.  Although the Veteran informed VA that he had received 
private medical treatment for skin rash, the record reflects that 
the RO unsuccessfully attempted to obtain these records and 
subsequently informed the Veteran that it had not received the 
records and that he should submit any such evidence in his 
possession.  There is no indication that there exists additional 
evidence to obtain or any additional notice that should be 
provided since there is a sufficient basis upon which to find 
that a reasonable person could be expected to understand what was 
needed to substantiate the claim.  Thus any error in the sequence 
of events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury to 
the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); 
see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Additionally, all the evidence in the Veteran's claims file has 
been thoroughly reviewed.  Although an obligation to provide 
sufficient reasons and bases in support of an appellate decision 
exists, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that 
the entire record must be reviewed, but only such evidence as is 
relevant must be discussed).  The analysis in this decision 
focuses on the most salient and relevant evidence, and on what 
the evidence shows or fails to show with respect to the appeal.  
The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law 
requires only that reasons for rejecting evidence favorable to 
the claimant be addressed).

Increased Rating Claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.  The percentage 
ratings in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, as in regard to the Veteran's claim for 
an increased rating for diabetes, separate evaluations may be 
assigned for separate periods of time based on the facts found.  
In other words, the evaluations may be "staged."  Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

Although a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1 (and see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991)), where service connection 
has already been established, and an increase in the disability 
rating is at issue, as in regard to the Veteran's claim for an 
increased rating for PTSD (the Board notes that the Veteran, at a 
Regional Office hearing in October 2005, withdrew his appeal for 
a higher initial disability evaluation pursuant to 38 C.F.R. 
§ 20.204 and submitted a new claim for increase in April 2006), 
it is the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability there from, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Diabetes Mellitus

The Veteran's diabetes mellitus is currently rated under 38 
C.F.R. § 4.119, Code 7913.  Under Code 7913, a 20 percent rating 
is warranted when the Veteran's diabetes requires the use of 
insulin or oral hypoglycemic agent and a restricted diet.  A 40 
percent rating is warranted for diabetes that requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes that requires insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.  A 100 percent rating is warranted when 
the Veteran's diabetes requires more than one daily injection of 
insulin, restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated.  Id.

"Regulation of activities" has been defined as a situation in 
which the Veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities.  61 Fed. Reg. 
20,440, 20,446 (May 7, 1996) (defining "regulation of 
activities," as used by VA in Code 7913).  Medical evidence is 
required to show that occupational and recreational activities 
have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 
(2007).

The record reflects that the Veteran was seen for emergency 
treatment in January 2004, his blood sugar was high, and he was 
diagnosed with diabetes mellitus.  Later that month, the Veteran 
was prescribed glucovance to manage his diabetes symptoms and a 
diabetic foot examination revealed no symptoms.  In February 
2004, he met with a nutritionist to discuss dietary changes that 
would encourage weight loss.

A November 2004 VA treatment note reflects that the Veteran was 
concerned about impotence.  The note also reflects that the 
treating provider questioned whether erectile dysfunction might 
be secondary to diabetes.  A trial of Viagra/sildenefil was 
prescribed.

The Veteran was afforded a VA examination for diabetes in 
November 2004.  The report reflects review of the claims file and 
summarizes the Veteran's onset of diabetes.  The examiner noted 
that the Veteran reported losing approximately 20 pounds of 
weight prior to his diagnosis, but, after beginning treatment 
with oral glucovance, had re-gained the lost weight.  The 
examiner conducted a physical examination of the Veteran and 
diagnosed diabetes mellitus type 2, described as under fair 
control with oral medication.  The report reflects that the 
Veteran had complained of blurry vision and received an eye 
examination that revealed refractive error and cataracts, but no 
diabetic retinopathy.

Subsequent treatment records reflect ongoing treatment for 
diabetes.  An October 2005 treatment note describes the Veteran's 
diabetes as well-controlled and shows that a diabetic foot 
examination was normal.  In June 2006, the Veteran was observed 
to have gained weight; he was advised to continue his diabetic 
medication, start walking, and follow a diabetic diet.  A 
December 2006 treatment note reflects that the Veteran continued 
to take oral medication for diabetes; a diabetic foot examination 
was normal.

In December 2008, the Veteran was afforded another VA 
examination.  The examiner noted the history of the Veteran's 
diabetes and stated that he takes two (2) oral medications and 
tries to adhere to a diet in order to manage his diabetes.  The 
Veteran did not report any weight loss, but again complained of 
blurry vision.  The examiner noted that he had not been diagnosed 
with diabetic retinopathy, but did complain of neuropathy 
symptoms.  The Veteran also denied any diabetes-related skin 
problems and genitourinary problems.  The examiner diagnosed 
diabetes mellitus under control of medication.

A January 2009 VA treatment note reflects that the Veteran was 
afforded an eye examination and was noted to have cataracts, but 
not diabetic retinopathy.

In this case, the next higher rating for diabetes, 40 percent, 
requires the use of insulin, a restricted diet, and regulation of 
activities.  However, the evidence demonstrates that the 
Veteran's diabetes mellitus is treated by diet and oral 
hypoglycemic agents.  He has not been prescribed insulin, has not 
been shown to have been instructed by a physician to avoid 
strenuous occupational and recreational activities, and 
specifically denied any diabetes-related restrictions in his 
activities during the December 2008 VA examination.  As the 
Veteran's diabetes has not required insulin or regulation of 
activities, an initial rating in excess of 20 percent for 
diabetes mellitus under Code 7913 is not warranted.  38 C.F.R. § 
4.119, Code 7913.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Note 1 of Code 7913 specifies that compensable complications of 
diabetes are to be evaluated separately.  38 C.F.R. § 4.119.  
Although the Veteran has complained of blurry vision, he has not 
been shown to have any visual problems due to diabetes.  He has 
reported, and been diagnosed with, neuropathies as the result of 
diabetes, but, as discussed in the introduction to this decision, 
he is already separately compensated for these disabilities.  A 
November 2004 VA treatment note raised the question of a possible 
relationship between diabetes and erectile dysfunction, but there 
is no further medical evidence correlating those conditions.  
Further, the Veteran specifically denied any genitourinary 
complications of diabetes during the 2008 VA diabetes examination 
(and reported at a December 2008 examination for PTSD that he 
enjoys dating many women for the purpose of sexual intercourse).  
As such, the Board finds that no compensable complications, other 
than the peripheral neuropathies for which the Veteran is already 
compensated, warrant separate evaluation.

PTSD

The Veteran's psychiatric disorder has been evaluated under the 
general rating formula for mental disorders.  Under these 
criteria, a 30 percent rating contemplates occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
due to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory loss.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
of names of close relatives, own occupation or own name.

The nomenclature employed in the portion of VA's Rating Schedule 
that addresses service- connected psychiatric disabilities is 
based upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  The 
DSM-IV contains a Global Assessment of Functioning (GAF) scale, 
with scores ranging between zero and 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-illness.  
Higher scores correspond to better functioning of the individual.

Under the DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed mood 
and mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Applying these criteria to the facts of the case, the Board finds 
that the symptoms of the Veteran's PTSD have approximated a 30 
percent rating for the entirety of the appellate period.  As 
such, he is adequately compensated by his 50 percent disability 
rating.

The Veteran submitted a claim of entitlement to a disability 
rating in excess of 30 percent for PTSD in April 2006.  "The 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim."  Hart v. Mansfield, 21 
Vet. App. 505, 509 (2007).  In support of his claim, the Veteran 
submitted a photocopy of a February 2006 VA psychosocial 
evaluation.  

The Veteran underwent a VA psychiatric examination in November 
2004.  He reported having nightmares, hypervigilance, and easy 
startle reflex, which the examiner described as "mild in 
nature."  The examiner noted that the Veteran was employed full 
time in the heating and air conditioning trade.  Although the 
Veteran had been married, his wife had died, but he had a 
daughter and grandchildren with whom he had a good relationship 
and he maintained contact with a few friends.  He reported 
spending his free time with his family as well as his in-laws.  

Upon clinical evaluation, the Veteran was noted to be casually 
dressed.  He was cooperative, and his mood was neutral.  His 
affect was appropriate and speech was normal.  There were no 
perceptual problems noted, and his thought processes and content 
were normal.  There was no suicidal or homicidal ideation noted; 
the Veteran was oriented to person, place and time.  His insight 
and judgment was noted to be fair.  The examiner diagnosed the 
Veteran as having PTSD, and assigned a GAF score of 70.  

Service connection for PTSD was granted in a February 2005 rating 
decision, and a 10 percent evaluation was assigned, effective 
September 2004.  The Veteran submitted a timely notice of 
disagreement as to the assigned ratings and this appeal ensued.

In a March 2005 treatment note, it was noted that while the 
Veteran was concerned about the Iraq war, his sleep was fair with 
the use of prescribed medication.  His mood was noted to be 
"slightly anxious," and his judgment was good. A few days after 
this report, the Veteran advised medical care providers that he 
"still" had a nightmare of falling from a helicopter.  

A June 2005 VA mental health treatment note states that the 
Veteran's mood was slightly anxious, his judgment was fair to 
good, and his GAF was 70.  He was advised to return to care in 
three (3) months.  In September 2005, his GAF was assessed at 65 
and he was noted to still be experiencing nightmares and a 
slightly anxious mood, but was without suicidal or homicidal 
ideation and his judgment was good.  His medications were renewed 
and he was advised to return in two (2) to three (3) months.  The 
Veteran reported in December 2005 that he remained concerned 
about the war in Iraq.  He reported that his sleep was fair and 
his appetite was good, but he still had memories of Vietnam.  The 
Veteran's mood was described as slightly anxious and he was 
observed to be without suicidal ideation.  His GAF was noted at 
68 and he was again advised to return in two (2) to three (3) 
months.

The Veteran was seen again in January 2006.  He reported 
experiencing nightmares and flashbacks, often awaking at night, 
but able to deal with his symptoms during the day.  He denied any 
psychiatric hospitalizations in the past and stated that he did 
not want to participate in the PTSD treatment program at that 
time.  Suicidal and homicidal ideations, as well as 
hallucinations, were also denied, but the examiner described his 
mood as slightly anxious although with goal-directed thought 
process and fluent speech.

In a February 2006 VA treatment note, the Veteran was noted to be 
employed in the heating and air conditioning trade.  In a summary 
of emotional and behavioral assessment, the examiner noted that 
the Veteran had PTSD and depression; although he was widowed he 
saw women periodically. 

A separate note indicates that he reported difficulty with 
nightmares and was referred for a psychosocial evaluation.  Later 
that month, the Veteran was evaluated and reported that his sleep 
is disturbed and he lack general interest and energy.  The 
Veteran denied suicidal ideation or intent, but was noted to be 
moderately to severely depressed.  The evaluator described his 
mood as anxious and depressed, his thought process logical and 
goal-directed, and his cognitive functioning impaired due to 
problems with memory and concentration.  The Veteran reported 
that he was still working, but was expecting to lose his job and 
felt he was being "pushed aside."  Despite the Veteran's 
symptoms, the evaluator noted that he did not have severe 
functional impairment or a severe mental illness requiring 
referral to inpatient treatment.
In March 2006, the Veteran was seen for treatment and reported 
experiencing nightmares that interfere with his sleep.  However, 
he stated that his work situation had improved.  In June 2006, 
the Veteran's GAF was assessed at 62; he reported more frequent 
nightmares and insomnia, but no suicidal or homicidal ideation.  
The Veteran reported that he has a girlfriend and keeps in touch 
with his daughter and grandchildren.  

The Veteran was afforded a VA examination in September 2006.  His 
GAF was assessed at 55 and the examiner noted that he did not 
have a history of suicidal behavior or violence.  The report 
reflects that the Veteran reported nightmares, flashbacks, 
hypervigilance, an easy startle reflex, and depression and 
anxiety.  The examiner observed that the symptoms seemed to be 
moderate in nature and that the Veteran appeared generally able 
to function at work despite a few interpersonal problems.  Upon 
examination, the Veteran's mood was noted as neutral, affect as 
appropriate, speech as normal, thought process and thoughts as 
normal, no suicidal/homicidal ideation, and fair impulse control, 
insight, and judgment.  The Veteran reported spending most of his 
free time at home with his grandchildren and the examiner noted 
that he appeared to have a supportive social network and was able 
to take care of his own daily activities.

In October 2006, the Veteran again reported flashbacks/intrusive 
thoughts and nightmares.  He stated that he wrote a letter about 
his supervisor's bad attitude in regard to his taking leave, but 
now the supervisor was "taking it out on him."  The Veteran 
reported that he then became anxious easily; was hyper-alert, and 
no longer socializes with men or women.  The Veteran specifically 
reported that he had been counseled for absenteeism from work; 
and that he was staying at home due to having increased 
difficulties in establishing social contacts and relationships.  
During another October 2006 appointment, his GAF was noted at 62 
and he was described as calm and cooperative with a depressed and 
anxious mood.  In December 2006, he again reported nightmares and 
flashbacks, but denied suicidal or homicidal intent as well as 
hallucinations.  His medications were increased.  

The Veteran received another mental health assessment in March 
2007.  His GAF was noted at 56 and he reported anxiety and 
insomnia, but no suicidal ideation or violent impulsivity.  Notes 
dated in February and March 2008 reflect that the Veteran 
continued to experience hallucinations and nightmares in addition 
to increased work stress.  In May 2008, his GAF was assessed at 
58 and he reported difficulty sleeping.  His mood and affect were 
described as labile and his appearance as well-groomed and 
cooperative.  No suicidal or homicidal ideations or 
hallucinations were reported.

In June 2008, the Veteran again complained of flashbacks and 
hallucinations.  He reported that he was still working, but was 
experiencing increased financial stress as his daughter was no 
longer working.  His mood was described as depressed and anxious.  
In December 2008 he was seen again for treatment of flashbacks 
and nightmares; he was diagnosed with PTSD as well as an 
adjustment disorder with depressed and anxious mood.  The 
Veteran's mood was "ok" and he denied hallucinations, 
delusions, and homicidal/suicidal ideation.

The Veteran was afforded another VA examination in December  
2008.  His GAF was assessed at 55 and the report reflects that he 
presented with symptoms of flashbacks, avoidance of anything war-
related, ongoing sleep problems, nightmares, startle response, 
and hypervigilance.  The examiner observed that the Veteran was 
well-groomed, alert, with an appropriate mood, without perceptual 
impairment or thought disorder, and denied hallucination and 
suicidal/homicidal ideation.  The Veteran reported having many 
girlfriends in the past several years and stated that he enjoyed 
dating, but has no desire to make a commitment to any single 
person  He reported that he stays in touch with his siblings and 
did not indicate any problems with those relationships.  The 
examiner diagnosed chronic PTSD of moderate severity without 
impact on employability.  The examiner also noted that the 
Veteran's current symptoms appear comparable to the results of 
the September 2006 VA examination.

In March 2009 the Veteran was seen again for treatment.  He 
reported that he was doing "alright," but was stressed at work.  
His speech was normal, his mood was "ok" with full range of 
affect, fair judgment, fair impulse control, and no 
hallucinations or homicidal/suicidal ideation.  At a later March 
2009 appointment, he again reported nightmares and flashbacks.  
Subsequent treatment records reflect ongoing treatment and 
complaints of nightmares and flashbacks.

The Board notes that the Veteran's PTSD has been evaluated as 50 
percent disabling since October 2006.  In it decision, the RO 
noted that as of that time, the Veteran was not socializing, 
based on the findings of the October 13, 2006 VA examination - a 
finding that is supported by the record such that the Veteran 
then reported having difficulty in such relationships.  38 C.F.R. 
§ 4.130.  

However, at no time has the Veteran shown symptoms warranting a 
higher rating for the periods indicated.  There has not been 
reported occupational and social impairment in "most areas," 
such a work, school, family relations, due to such symptoms as 
suicidal ideation, obsessional rituals, near-continuous panic or 
the symptoms as listed in 38 C.F.R. § 4.130.  His GAF scores have 
fluctuated from 70 to 55.  GAF scores ranging between 51 and 60 
are assigned when there are moderate symptoms.  However, although 
GAF scores are one of the medical findings employed in a rating 
determination, the score assigned does not determine the 
disability rating VA assigns.  See Massey v. Brown, 7 Vet. App. 
204, 207 (1994).  The preponderance of the evidence is against 
the claim so the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  As 
such, there is no evidentiary basis upon which to assign a rating 
in excess of 30 percent prior to October 2006 or, thereafter, 
higher than 50 percent.  Since there is no basis for assigning an 
increased rating, there is no basis for assigning a staged rating 
pursuant to Hart.

Extraschedular evaluations

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a Veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the rating criteria have been found adequate to evaluate 
the Veteran's disabilities and no medical professional has found, 
and he has not contended, that either disability markedly 
interferes with his employment.  As such referral for 
consideration of extraschedular rating is not warranted for 
either the diabetes or PTSD.

New and Material Evidence - skin disability

The Veteran is seeking service connection for service connection 
for a skin disability.  The RO denied entitlement to service 
connection for a skin disability in August 1988 and the Veteran 
did not appeal that decision.  In September 2004, the Veteran 
submitted a statement to VA indicating that he wished to reopen 
his claim for service connection.  In a June 2005 rating 
decision, the RO denied the claim; this denial was reiterated in 
a September 2006 rating decision.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of an attempt 
to reopen a claim.  Absent the submission of evidence that is 
sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  The Board may not then proceed to review 
the issue of whether the duty to assist has been fulfilled, or 
undertake an examination of the merits of the claim.  The Board 
will therefore undertake a de novo review of the new and material 
evidence issues.

As general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. § 
3.156(a), new evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  Furthermore, "material evidence" could 
be "some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

At the time of the August 1988 rating decision that denied 
service connection for a skin disability, the evidence of record 
consisted of service treatment records, VA treatment records, and 
the report from a May 1988 VA examination.  

Service treatment records do not reflect any complaints of, or 
treatment for, a skin rash.  The Veteran's April 1971 separation 
examination was normal. 

Post-service treatment records do not reflect any treatment for, 
or complaints of, skin rash.  However, the Veteran stated at the 
May 1988 VA examination that he experienced itching and lumps 
under the skin around his groin and rectum as well as an 
"elbow/knee" rash.  He reported to the examiner that, during 
his active duty service, he experienced, and was treated for, 
dermatitis around his groin area and bumps in his perineal area 
as well as scales on his knees and elbows.  He reported that all 
of those symptoms recur.  Upon examination, the examiner noted 
that the groin and perineum were free of any dermatitis or 
residue, but the Veteran did have a three (3) by four (4) 
centimeter non-scaly erythematous patch on his left elbow.  He 
was diagnosed with psorisiform dermatitis of the elbow.

The August 1988 rating decision reflects that the RO conceded 
that the Veteran had been exposed to Agent Orange due to his 
service in Vietnam.  However, the RO found that service 
connection for a skin disability was not warranted because the 
record did not reflect in-service complaints of a rash and the 
examiner did not find that the rash was due to Agent Orange 
exposure.

Subsequent to the 1988 rating decision, additional VA medical 
records and reports of VA examinations were associated with the 
claims file.  The evidence submitted subsequent to the rating 
decision is new, in that it was not previously of record.  
However, the newly submitted evidence is not material.  Although 
the RO has provided the Veteran with VA examinations, which 
amount to a de facto reopening of the case, the Board is not 
bound by the RO's actions.  The Board has a jurisdictional 
responsibility to determine whether a claim previously denied by 
the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

The evidence submitted since the 1988 rating decision shows that 
the Veteran has continued to complain of skin rash, but does not 
demonstrate that such disability manifested in service or is 
related to any incident of service.  A December 1999 treatment 
note observes that the Veteran was exposed to Agent Orange while 
in service, but the note was generated in reference to his 
complaints of weakness and fatigue - there is no mention of rash.  

The Veteran's skin was examined during a November 2004 VA 
examination and the examiner noted that he reported recurrent 
groin itch after service, but denied any current rash and, as 
such, there was no evidence of any current dermatological 
problem.  Another VA examination was provided in April 2006.  The 
examination report reflects that the Veteran reported 
experiencing skin rash after service (italics added for emphasis 
as the Veteran had prior claimed experiencing rash during 
service).  The Veteran described his rash as recurring three (3) 
to four (4) times annually, but denied any current rash.  
However, on the basis of the Veteran's description of his 
symptoms, the examiner diagnosed non-active eczematous 
dermatitis.

In a June 2007 letter, the Veteran stated that he experienced 
groin rash during (italics added for emphasis) service and 
described his symptoms.  This contention is reiterated in an 
April 2008 letter.  Although the Veteran has alleged that the 
examiners did not fully evaluate his skin, the examination 
reports reflect that he denied any current skin rash.  Further, 
there are no VA treatment records showing any treatment for, or 
complaints of, skin rash.

As noted above, the evidence submitted after the 1988 rating 
decision is new, but it does not relate to an unestablished fact 
necessary to substantiate the claim - specifically, it does not 
relate any skin disability to the Veteran's service.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992).  As there is no medical 
evidence reflecting the existence of a possible relationship 
between a skin disability and the Veteran's service, the evidence 
is not new and material as it does not raise a reasonable 
possibility of substantiating the claim.  Moreover, the lay 
statements reflect contentions similar to those the Veteran made 
prior to the August 1988 rating decision and the 2006 VA 
examination report, like the May 1988 examination report, 
reflects a dermatitis diagnosis, but no evidence linking  a skin 
condition to service .  As such, this evidence is cumulative 
(material, but not new) of the evidence already within the claims 
file at the time of the 1988 rating decision.  

For the foregoing reasons, the criteria under 38 C.F.R. § 
3.156(a) have not been met, and the application to reopen a claim 
of entitlement to service connection for a left hip disability 
must be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).






ORDER

An increased disability rating for diabetes mellitus, currently 
rated as 20 percent disabling, is denied.

A disability rating for PTSD in excess of 30 percent for the 
period from September 27, 2004 to October 12, 2006; and in excess 
of 50 percent beginning October 13, 2006 is denied.

New and material evidence having not been received, the petition 
to reopen a claim of entitlement to service connection for a skin 
disability is denied.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


